992 F.2d 1223
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Carroll Richard OLSON, Plaintiff-Appellant,v.Douglas WHITAKER;  Sam Mason;  State of Kansas, Departmentof Wildlife and Parks;  Jack Lacy, Director, Kansas Wildlifeand Parks;  Parnell Miles;  R.M. Franks, Inc., Fur Broker;Bill Robson;  Stan Wilkins;  Turner & Boisseau, Inc.;  C.Ward, L.E. Supervisor, Wildlife and Parks;  Carla Olson;Dave Gentry, Special Operations Officer, Wildlife and Parks;Richard Harrold, Chief of Special Operations, Wildlife andParks;  Korny Trading Company;  Lloyd Fox, Wildlife andParks;  Dennis McPhail, KBI Laboratory;  Robert Stephen,Attorney General;  Harold Coleman, Bourbon County Sheriff;Paul "Chris" Nelson, Bourbon County Attorney;  John Taylor,Deputy Sheriff of Bourbon County;  Rose Stoughton,Magistrate Court Clerk, Defendants-Appellees.
No. 92-3035.
United States Court of Appeals, Tenth Circuit.
April 16, 1993.

Before SEYMOUR and ANDERSON, Circuit Judges, and RUSSELL,* District Judge.
ORDER AND JUDGMENT**
STEPHEN H. ANDERSON, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Carrol Richard Olson appeals an order of the district court dismissing his complaint filed under 42 U.S.C. § 1983.   The district court found that plaintiff's claims were conclusory and, further, that plaintiff failed to identify an arguable factual basis for imposing liability on many of the defendants.   The district court dismissed the action without prejudice so that Olson could "file a complaint which more clearly sets forth the factual basis of his claims with specific information which clearly identifies any action taken under color of state law which he asserts provides a basis for imposing liability on the named defendants under § 1983."   Rec., doc. 4 at 2.   Instead of amending his complaint, Olson filed this appeal.   After reviewing the complaint and Olson's arguments on appeal1 we affirm for substantially the same reasons stated by the district court.


3
Olson's motion to proceed in forma pauperis is GRANTED, and the judgment of the United States District Court for the District of Kansas is AFFIRMED.



*
 Honorable David L. Russell, District Judge, United States District Court for the Western District of Oklahoma, sitting by designation


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3


1
 Olson's attack on the partiality of the district court judge is wholly unsupported